DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims and Previous Objections/Rejections Status
	Claims 1-29 are pending in the application. 
The rejection of claim 29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn due to the amendment.
The rejection of claims 1-20 and 22-29 under 35 U.S.C. 103 as being unpatentable over Zeglis et al. (US 2016/0331852A1) in view of Donnelly et al. (US 9,701,694B2), Alt et al. (Angew. Chem. Int. Ed. 2015, 54, 7515-7519) and Paterson et al. (Dalton Trans. 2014, 43, 1386-1396) and in further view of Chen et al. (US2007/0269375A1) is maintained.

Response to Arguments
Applicant's arguments filed 4/12/22 have been fully considered but they are not persuasive.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 and 22-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeglis et al. (US 2016/0331852A1) in view of Donnelly et al. (US 9,701,694B2), Alt et al. (Angew. Chem. Int. Ed. 2015, 54, 7515-7519) and Paterson et al. (Dalton Trans. 2014, 43, 1386-1396) and in further view of Chen et al. (US2007/0269375A1) as stated in the office action mailed 1/12/22.
	Applicant asserts that the office has selected various parts of compounds disclosed in the prior art and has sought to piecemeal these parts to arrive at the formulations, methods and kits claimed in the present application without clear motivation.
The reference of Zeglis et al. was used to teach of the 64Cu-sarcophagine-based tetrazine radioligand  
    PNG
    media_image1.png
    447
    822
    media_image1.png
    Greyscale
(64Cu-Tz-SarAr) for pretargeted PET imaging for the detection of cancer and for therapeutic treatment.
The 64Cu-Tz-SarAr is administered to a subject after a targeting moiety-TCO conjugate (e.g. huA33-TCO) has been administered and bound to the target tumor site of interest for the advantage of binding them together via a selective in vivo click reaction at the desired tumor site. 
The reference of Alt et al. was used to teach of the use of the sarcophagine chelator
    PNG
    media_image2.png
    66
    334
    media_image2.png
    Greyscale
 in click chemistry. The sarcophagine chelator is administered to a subject after a pretargeted alkyne has been administered and bound to the target tumor site of interest to allow for the advantage of selective in vivo click chemistry/site specific binding of the chelator to a target tumor site. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the sarcophagine chelator of Zeglis et al. for the sarcophagine chelator of Alt et al. to examine the use of the sarcophagine chelator of Alt et al. in the click chemistry reaction between the tetrazine and a cyclooctene complementary functional groups as the substitution of one type of known click chemistry having complementary functional groups, such as azide/alkyne for another know click chemistry having complementary functional groups tetrazine/cyclooctene advantageously gives rise to cyclic moieties when they directly react with one another in a covalent cycloadditions reactions.
The sarcophagine chelator of Alt et al. is taught to be used in click chemistry and therefore it would have been obvious to one of ordinary skill in the art to utilize the chelator in different click chemistry reactions to examine the efficacy in a selective pretargeted method for detection and treatment of cancer. 
The references of Zeglis and Alt teach of a pretargeted method to direct an in vivo click chemistry reaction at a desired targeted tumor site and therefore it would have been predictable to one of ordinary skill in the art to utilize chelators with other functional groups pairings capable of participating in cycloaddition reaction of this type that satisfy the requirements of click chemistry.
Applicant asserts that at the crux of the present application are compounds that do not bind directly to a tumor or cancer site, but rather, target an intermediate compound that binds to a tumor or cancer site. This approach leads to advantages such as having compounds of the formulations and kits that can bind more selectively and securely to the intermediate compound (as compared to the direct binding to a tumor or cancer site), such that the efficacy of the administered formulation is greater, and less treatment is lost due to diffusion or weak binding to the target site. This leads to an optimized
dosage, such that a smaller dose is administered without any loss in overall efficacy.
The references of Zeglis et al. and Alt et al. were used to teach of pretargeted method to direct the click chemistry reaction at a desired targeted tumor site, as well as that stated above. 
The click chemistry methods of Zeglis et al. and Alt et al. are not direct binding methods. 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to substitute the sarcophagine chelator of Zeglis et al. for the sarcophagine chelator of Alt et al. to examine the use of the sarcophagine chelator of Alt et al. in the click chemistry reaction between the tetrazine and a cyclooctene complementary functional groups as the substitution of one type of known click chemistry having complementary functional groups, such as azide/alkyne for another know click chemistry having complementary functional groups tetrazine/cyclooctene advantageously gives rise to cyclic moieties when they directly react with one another in a covalent cycloadditions reactions.
The references of Donnelly et al. and Paterson et al. were not used to teach of pretargeted in vivo click chemistry reaction but were used to teach of HCl salts of the sarcophagine chelator

    PNG
    media_image3.png
    411
    152
    media_image3.png
    Greyscale
.
Applicant asserts that combining the compounds of Zeglis with those of Donnelly and Paterson would lead to the development of a “molecular recognition unit” which would bind directly to the desired target without undergoing any further reaction in vivo for biological effect. 
The reference of Donnelly et al. was not used to teach of pretargeted in vivo click chemistry reaction but was used to teach that the nitrogen-containing macrocyclic metal chelator

    PNG
    media_image4.png
    110
    363
    media_image4.png
    Greyscale
is known in the art, comprises a linker with a reactive
carboxylic moiety that can be functionalized and may chelate a metal ion, such as 64Cu, 67Cu, etc. (HCl).
The reference of Paterson et al. teaches of 
    PNG
    media_image5.png
    396
    153
    media_image5.png
    Greyscale
wherein R is =
NH2 or CH3 (Fig. 1) and 
    PNG
    media_image3.png
    411
    152
    media_image3.png
    Greyscale
(Scheme 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the Sar derivative will be a HCl salt as Donnelly et al. teaches of chelating 64Cu in HCl and Paterson et al. explicitly teaches of the HCl salt of the MeCOSar derivative. 
Applicant asserts that Alt discloses compounds that include an azide group, which may undergo click reaction with a trans-cyclooctyne functional group. This chemistry is completely different from the click reaction chemistry that a compound of the present application (i.e. one comprising a tetrazine and not an azide) will undergo. Rather than undergoing click chemistry with a cyclooctyne, the compounds of the present application will undergo click chemistry with a cyclooctene in an “inverse electron demand Diels-Alder” reaction. One skilled in the art would not be motivated to use a tetrazine in the compound of formula I and subsequently react the tetrazine with a cyclooctene. 
The references of Zeglis et al. and Alt et al. were used to teach of pretargeted method to direct the click chemistry reaction at a desired targeted tumor site, as well as that stated above. 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to substitute the sarcophagine chelator of Zeglis et al. for the sarcophagine chelator of Alt et al. to examine the use of the sarcophagine chelator of Alt et al. in the click chemistry reaction between the tetrazine and a cyclooctene complementary functional groups as the substitution of one type of known click chemistry having complementary functional groups, such as azide/alkyne for another know click chemistry having complementary functional groups tetrazine/cyclooctene advantageously gives rise to cyclic moieties when they directly react with one another in a covalent cycloadditions reactions.
The sarcophagine chelator of Alt et al. is taught to be used in click chemistry and therefore it would have been obvious to one of ordinary skill in the art to utilize the chelator in different click chemistry reactions to examine the efficacy in a selective pretargeted method for detection and treatment of cancer. 
The references of Zeglis and Alt teach of a pretargeted method to direct an in vivo click chemistry reaction at a desired targeted tumor site and therefore it would have been predictable to one of ordinary skill in the art to utilize chelators with other functional groups pairings capable of participating in cycloaddition reaction of this type that satisfy the requirements of click chemistry.
Applicant asserts that the stabilizers in Chen may be suitable for compounds intended for direct binding to a receptor. A person skilled in the art would not expect on the basis of the disclosure of Chen that the same issues of stability (if they even exist at all given the difference in the compounds and radioisotope) would be remedied by the use of a stabilizer.
The reference of Chen et al. was used to teach that radioisotopes cause radiolytic damage to
radiolabeled compound and can cause serious problems during preparation because of the destructive properties of the emissions. The compounds include radiolabeled metal chelators (p4, [0048]) wherein the radionuclides comprise 64Cu, 67Cu, etc. Inhibitors of radiolysis, such as gentisic acid, ascorbic acid, methionine, benzyl alcohol, etc. can be used to prevent radiolytic decomposition, etc.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an aqueous/saline radiolysis stabilizing solution comprising combinations of gentisic acid, ascorbic acid, benzyl alcohol, methionine, etc. for 64Cu-radiolabeling of Tz-SarAr (derivatives) for the advantage of reducing any potential radiolysis that may occur due to the destructive properties of the emissions from the 64Cu, as taught by Chen et al. for stability during transport, storage, etc. prior to use.
The radiolytic decomposition is caused by the radioisotope and therefore, it would have been predictable to one of ordinary skill in the art to utilize known stabilizers, such as gentisic acid, ascorbic acid, etc. to protect any compounds containing a radionuclide and the stabilizers of Chen et al. are specifically taught for use with 64Cu.

Conclusion
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX
MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/               Examiner, Art Unit 1618 

/Michael G. Hartley/               Supervisory Patent Examiner, Art Unit 1618